          2:19-cv-02242-CSB-EIL # 14         Page 1 of 21                                              E-FILED
                                                                    Friday, 29 November, 2019 10:34:19 AM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

XINGJIAN SUN,                                 )
XING ZHAO, and                                )    Case No.: 2:19-cv-02242-CSB-EIL
AO WANG,                                      )
                                              )
      Plaintiffs,                             )
                                              )
     v.                                       )
                                              )
GARY GANG XU,                                 )
                                              )
     Defendant.                               )
                                              )

    MOTION FOR EXTENSION OF TIME TO SERVE GARY GANG XU

          1.   Plaintiffs Xingjian Sun, also known as Vina or Narcissa (“Sun”), Xing Zhao, also

known as Ely (“Zhao”), and Professor Ao Wang (“Wang”) (collectively, “Plaintiffs”), by and

through their undersigned attorneys, respectfully move this Court for an order permitting Plaintiffs

to extend the time allowed to effect service of process on Defendant Gary Gang Xu (“Xu”).

          2.   On September 3, 2019, the week prior to filing the Complaint in this action, Terry

Lowe, a licensed Private Investigator, confirmed that Xu was present at                            ,

Champaign,     Illinois,   61822   (“the   house”). See Attachment      1   (Affidavit   of   Terry

Lowe). The house is listed under the name of Xu’s ex-wife, Eva Chiawen Liu. See Attachment 2

(Deed Record). Xu’s ex-wife and, upon information and belief, at least one of his two children

still reside at the house. See Attachment 3 (Affidavit of Non-Service).

          3.   The Complaint in this action was filed on September 10, 2019. On September 18,

2019, our firm received an alias summons in this action after the original summons was delayed

in the mail. That same day, on September 18, and on five separate occasions through September
        2:19-cv-02242-CSB-EIL # 14          Page 2 of 21



29, Carrington L. Bell, a licensed process server, attempted to make service upon Xu at the house,

in conformance with Federal Rules of Civil Procedure 4(e)(2)(a) or (b). Id. On the final try, on

September 29, 2019, an Asian female, believed to be Xu’s daughter, answered the door and told

Bell that Xu no longer lived at the house, and she had no forwarding address. Id.

       4.      In an attempt to find Xu, over several weeks in October, McAllister

Olivarius interviewed eight witnesses familiar with him attempting to track his location. Although

rumors abounded about his whereabouts, including that he had fled to Philadelphia and to China,

his location remains unknown. Our law office also contacted the law office of Xu’s last known

attorney, Rochelle A. Funderburg of the firm Meyer Capel, on October 2, 2019. An individual

who worked at the firm stated that they had not had dealings with Xu in some time.

       5.      In a further attempt to find Xu, on October 2, 2019, McAllister Olivarius retained

another private investigation firm, Bill Clutter Investigations, Inc, which performed an electronic

“skip trace” on Xu. The skip trace showed the residence in Champaign as his current

residence. See Attachment 4, Affidavit of Haley Stratton. Bill Clutter Investigations, Inc. also

submitted a request to the United States Postal Service to determine whether Xu had set up

a forwarding address for mail sent to his former residence in Champaign. No forwarding address

has been obtained as of October 31, 2019. Id.
        2:19-cv-02242-CSB-EIL # 14           Page 3 of 21



       6.      A telephone status call is set with the Court to discuss matters of service on Friday,

December 6, 2019. As Monday, December 9, 2019 is the last day for Plaintiffs to effectuate service

under the Rules of Civil Procedure, Plaintiffs seek an order permitting Plaintiffs to extend the time

allowed to effect service of process on Xu for 30 additional days, to January 8, 2020.



                                          Respectfully submitted,



                                                      BY:     s/Dr. Ann Olivarius    .

                                                      Dr. Ann Olivarius
                                                      McALLISTER OLIVARIUS
                                                      63 Putnam Street
                                                      Saratoga Springs, New York 12866
                                                      Telephone: (518) 682-6802
                                                      E-mail: aolivarius@mcolaw.com

                                                      Counsel for Plaintiffs
2:19-cv-02242-CSB-EIL # 14   Page 4 of 21




ATTACHMENT 1
2:19-cv-02242-CSB-EIL # 14   Page 5 of 21
2:19-cv-02242-CSB-EIL # 14   Page 6 of 21




   (;+,%,7
2:19-cv-02242-CSB-EIL # 14   Page 7 of 21
2:19-cv-02242-CSB-EIL # 14   Page 8 of 21
2:19-cv-02242-CSB-EIL # 14   Page 9 of 21
2:19-cv-02242-CSB-EIL # 14   Page 10 of 21




ATTACHMENT 2
            2:19-cv-02242-CSB-EIL # 14               Page 11 of 21




                                                1 OF 1 RECORD(S)

Deed Record For CHAMPAIGN County

Buyer Information
                        Original Name: LIU , EVA CHIAWEN(DIVORCED)

                Standardized Name: LIU, EVA CHIAWEN

                     Original Address:
                                         CHAMPAIGN, IL 61822-0000
              Standardized Address:
                                         CHAMPAIGN, IL 61822-3520
                                         CHAMPAIGN COUNTY

Seller Information
                        Original Name: XU , GARY(DIVORCED)

                Standardized Name: XU, GARY

                     Original Address:: -0000

Property Information
          Original Property Address:
                                         CHAMPAIGN, IL 61822-0000
     Standardized Property Address:
                                       CHAMPAIGN, IL 61822-3520
                                       CHAMPAIGN COUNTY
                          Data Source: B

Lender Information
                             Address:: 00000



Legal Information
          Assessor's Parcel Number:      03-20-20-422-016
                    Recording Date:      07/16/2018
                      Contract Date:     07/13/2018
                Document Number:         2018R12110
                         Deed Type:      QUIT CLAIM DEED
                 Legal Description:      LOT NUMBER: 324; SUBDIVISION: IRONWOOTLWEST III SUBDIVISION;
                                         CITY/MUNI/TWNSP: CHAMPAIGN; MAP: DOC2002R8271



Sales Information
             Sales Price Description: TRANSFER TAX ON DOCUMENT INDICATED AS EXEMPT

Mortgage Information
                       Mortgage Type: PURCHASE MONEY
                       Title Company: ATTORNEY
              2:19-cv-02242-CSB-EIL # 14                   Page 12 of 21                                          Page 2 of 2


Important: The Public Records and commercially available data sources used on reports have errors. Data is sometimes
entered poorly, processed incorrectly and is generally not free from defect. This system should not be relied upon as definitively
accurate. Before relying on any data this system supplies, it should be independently verified. For Secretary of State documents,
the following data is for information purposes only and is not an official record. Certified copies may be obtained from that
individual state's Department of State.

Your DPPA Permissible Use: I have no permissible use
Your GLBA Permissible Use: I have no permissible use

Copyright © 2019 LexisNexis, a division of Reed Elsevier Inc. All rights reserved.



  End of Document
2:19-cv-02242-CSB-EIL # 14   Page 13 of 21




ATTACHMENT 3
2:19-cv-02242-CSB-EIL # 14   Page 14 of 21
2:19-cv-02242-CSB-EIL # 14   Page 15 of 21
2:19-cv-02242-CSB-EIL # 14   Page 16 of 21




ATTACHMENT 4
2:19-cv-02242-CSB-EIL # 14   Page 17 of 21
2:19-cv-02242-CSB-EIL # 14   Page 18 of 21
2:19-cv-02242-CSB-EIL # 14   Page 19 of 21
2:19-cv-02242-CSB-EIL # 14   Page 20 of 21
2:19-cv-02242-CSB-EIL # 14   Page 21 of 21
